MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any
                                                                      Mar 14 2017, 8:17 am
court except for the purpose of establishing
the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marianne Woolbert                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        March 14, 2017
Child Relationship of I.K. and                           Court of Appeals Case No.
L.K. (Minor Children),                                   48A02-1607-JT-1628
and K.F.                                                 Appeal from the Madison Circuit
                                                         Court
(Mother),
                                                         The Honorable G. George Pancol,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause Nos.
                                                         48C02-1511-JT-67
                                                         48C02-1511-JT-68
The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017          Page 1 of 20
      Bradford, Judge.



                                                Case Summary
[1]   Appellant-Respondent K.F. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to I.K. and L.K. (collectively, “the Children”).

      She raises the following restated issue on appeal: whether the Appellee-

      Petitioner the Indiana Department of Child Services (“DCS”) presented

      sufficient evidence to support termination of her parental rights to the Children.

      Specifically, Mother contends that DCS did not prove by clear and convincing

      evidence that (1) the conditions that resulted in the Children’s removal could

      not be remedied within a reasonable amount of time, (2) continuation of the

      parent-child relationship posed a threat to the well-being of the Children, and

      (3) termination was in the Children’s best interests. Concluding that the

      evidence is sufficient to support the termination order, we affirm.



                            Facts and Procedural History
[2]   Mother is the biological parent of I.K., who was born on December 25, 2008,

      and L.K., who was born on June 19, 2012.1 On November 4, 2013, DCS filed

      petitions alleging the Children to be children in need of services (“CHINS”) due

      to a physical altercation between Mother and the Children’s father (collectively




      1
          The biological father’s rights were also terminated, but he does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017                  Page 2 of 20
      “the Parents”).2 DCS removed the Children from the home and care of the

      Parents and placed the Children with the parental grandmother. On January 8,

      2014, the juvenile court held a dispositional hearing and issued its dispositional

      decree ordering Mother to participate in various services, including supervised

      visitation, individual counseling, and homebased case work and therapy. On

      April 20, 2014, the juvenile court modified the dispositional decree and

      authorized the placement of the Children in foster care.


[3]   During the November 12, 2014, permanency hearing, the juvenile court learned

      that Mother had not been compliant with the case plan and had tested positive

      for THC on September 23, 2014. At the November 20, 2014 permanency

      hearing, the juvenile court changed the Children’s permanency plan to

      termination of parental rights with a concurrent plan of adoption.


[4]   On April 5 and 26, 2016, the juvenile court held a fact-finding hearing on DCS’

      termination petitions. At the hearing, DCS’ family case manager (“FCM”)

      Samantha Allbee and Court Appointed Special Advocate (“CASA”) Jessica

      Barker testified that termination of parental rights was in the best interests of the

      Children. Based upon all of the evidence presented, the juvenile court entered

      an order terminating Mother’s parental rights to the Children on June 7, 2016.

      In doing so, the juvenile court made the following pertinent specific findings: 3




      2
          DCS has an extensive history with the family.
      3
          While this order applies to I.K., the trial court issues a nearly identical order relative to L.K.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017                    Page 3 of 20
          3.) On 11/1/13, the child’s mother and father engaged in an
          episode of domestic violence against each other which resulted in
          the father going to the hospital from the encounter and also being
          arrested for charges of domestic battery against the mother. The
          child’s parents have a significant history of domestic violence
          against each other, with multiple arrests for battery charges and
          invasion of privacy charges on either parent in which they have
          alternated the roles of assailant and victim. These incidents have
          taken place throughout the child’s life and placed the child’s
          safety and well-being at risk, as well as contributing to a lengthy
          and uninterrupted instability as the hallmark of the child’s life.


          4.) The child’s father and mother have also engaged in substance
          abuse, further jeopardizing the child’s well-being and
          contributing to the previously noted instability. The mother also
          has multiple mental health diagnoses that have gone untreated,
          or for which the mother has failed to obtain or maintain adequate
          treatment, counseling, and medication, further causing instability
          and chaos in the child's life.


          5.) A Child In Need of Services (“CHINS”) Petition was filed
          under cause number 48C02-13 l l-JC-287 in November of 2013,
          due to the domestic violence prevalent between the child’s
          parents, and the child was detained along with the child’s
          sibling.4


          6.) On 11/20/13, the child’s parents admitted the allegations of
          the CHINS petition and the status of the child as a CHINS and
          the matter was set for a disposition and parental participation
          petition hearing. The child and sibling remained removed from
          the home and care of the parents.




4
    CHINS petition filed under cause number 48C02-1311-JC-288.


Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 4 of 20
        7.) At the disposition and parental participation petition hearing
        conducted on 1/8/14, the parents were ordered to participate in
        reunification efforts, including obeying the law, participating in
        individual counseling, abstaining from the use or possession of
        illegal drugs, maintaining routine contact with DCS, keeping all
        appointments with DCS or engaged service providers, notifying
        DCS of any changes in contact information, participating in
        home-based therapy, obtaining and maintaining housing and
        source of support or income sufficient for the safe and
        appropriate upbringing of the child, and participating in visitation
        with the child and sibling as established by the Department.


        8.) The child’s mother has been an infrequent full-time caregiver
        for the child or child’s sibling, both during and preceding the
        initiation of the CHINS proceedings, and has never provided
        essential and necessary stability for the child as a result. The child
        became the ward of a guardianship held by the child’s paternal
        grandmother at the age of one-year-old, which remained in place
        at the time the CHINS proceedings were initiated. Custody for
        the child’s sibling was granted to the child’s father in October of
        2013, when the child was approximately 16 months old. Neither
        child has returned to either parent[’s] care or control since the
        original removal in November of 2015.


        9.) The child’s mother has held multiple short term residences
        both during and preceding the initiation of CHINS proceedings,
        and has not been able to maintain her own stable home for any
        appreciable amount of time, nor provide the same for either child
        in these same time periods.


        The child’s mother has lived in approximately thirteen different
        residences during this child’s lifetime (beginning in 2009), and at
        least seven different residences since the CHINS proceedings
        were initiated.



Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 5 of 20
        10.) The mother has been evicted on multiple occasions by
        landlords, as reflected in multiple small claims case chronologies
        demonstrating the same which were admitted as exhibits by DCS
        in the termination trial proceedings, and including in 2013 and
        2014. Mother testified that she lost her most recent house in
        May of 2015 due to being unable to maintain payments for the
        housing. On the last day of trial, mother represented to the Court
        that she had acquired a new apartment and had been living there
        for approximately 2½ months in the Castleton area of
        Indianapolis. However, upon cross examination of a subsequent
        witness put forth by the mother, her father’s current wife, it was
        revealed that it is actually that person, and not the mother, who
        is providing the funding for mother’s current housing, meaning
        that on the last date of the trial proceedings, the mother remains
        unable to provide housing for herself, let alone either of her 2
        children.


        11.) Mother’s misrepresentation to the Court, that she is
        supplying her own housing, also represents a threat to the
        children’s well-being, as it demonstrates that she is willing to
        withhold true and accurate information from the Court charged
        with seeing to the children’s best interests and in ensuring their
        safety and well-being, in order to further her own perceived self-
        interests.


        12.) The child’s mother has been unable to maintain steady and
        stable employment or otherwise secure funds that would enable
        her to fulfill her parental responsibilities to the child. She has
        periodically worked with her current boyfriend’s company,
        which mirrors the dependent relationships she has previously
        maintained with the child’s father and other boyfriends, and
        which has left her without means and without housing, including
        the home she lost in May of 2015. Mother was unemployed at
        the time she completed a psychological evaluation in February of
        2016, and other than the temporary and undocumented
        employment with her current boyfriend, mother’s most recent

Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 6 of 20
        employment was as an exotic dancer. Her sporadic and unstable
        employment history has been and remains inadequate to provide
        for the basic necessities of her children.


        13.) Mother testified during the trial proceedings that she has
        “poor relationship habits” with men, with which assessment the
        Court agrees. Mother has contributed to poor relationships
        during the child’s lifetime, as demonstrated by the multiple
        criminal case chronologies involving herself and the child’s father
        which were submitted by DCS as exhibits in these proceedings.
        The mother and father have repeatedly engaged in incidents of
        domestic violence or violations of protective orders against each
        other, leading to multiple arrests for domestic violence or
        invasion of privacy, and causing each other to be temporarily
        incarcerated as a result, throwing the family household into
        chaos and chronic instability. The incident which caused the
        CHINS proceedings for these children in November of 2013, and
        which was acknowledged by both parents as the basis for the
        CHINS adjudication on 11/20/13, is one such example. The
        Court finds that neither parent has taken the necessary steps to
        address this repeating pattern and resolve the inherent[ly]
        unstable lives imposed by this conduct upon their children.
        Rather, the mother and father simply have failed to attend
        subsequent hearings in the various criminal matters when they
        have held the status of “victim,” leading to routine dismissals of
        the criminal actions by the State of Indiana because the main
        witness in the case refuses to participate in the prosecution. The
        end result of this pattern has been that no remedy for this seminal
        basis for DCS and Court intervention has been achieved, and the
        children have lived a life of instability and inherent danger,
        unless residing with someone other than the parents themselves.


        14.) The child’s mother has multiple diagnoses for mental health
        disorders and conditions, including depression, [post-traumatic]
        stress disorder, and suicidal thoughts and ideations, as set forth in
        the psychological evaluation completed by Dr. Sara Szerlong

Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 7 of 20
        which was submitted as an exhibit in these proceedings. Mother
        has continued to manifest unhealthy and unstable conduct and
        ideations late in the CHINS and termination proceedings that
        have already been in progress and subject to court-ordered
        services since November of 2013, a period of [twenty-nine]
        months as of the dates of the termination trial.


        Dr. Szerlong’s testimony and the related exhibit demonstrate that
        the child’s mother does not have a positive coping strategy in
        place to deal with her mental health issues as of yet.
        Additionally, the mother will require further, extended, and
        lengthy treatment and therapy, including long term use of
        medications, to achieve stability to the point where a
        determination of whether she can even then effectively fulfill her
        parental obligations can be made. The mother is not at this point,
        again, twenty-nine (29) months into this case. As of the date of
        trial, these conditions which are a significant part of the child’s
        CHINS conditions and reasons for the continued removal of the
        child, have not been remedied based on this testimony and the
        supporting exhibit.


        15.) Mother has attempted to argue that her mental health
        conditions were delayed in being diagnosed, and has attempted
        to lay blame for the same upon the DCS efforts in the case.
        However, the child’s mother freely admitted during trial, and in
        agreement with the evidence presented by DCS in its case, that
        she used and abused illegal drugs throughout the entire first year
        of the CHINS case itself. Further, the child’s mother unilaterally
        abandoned participation in service provision efforts during the
        CHINS proceedings and left the state for a significant period of
        time. Additionally, the child’s mother has failed to comply with
        the basic dispositional and parental participation orders to keep
        in contact with DCS and notify that agency of her addresses and
        general whereabouts at multiple times during the pendency of the
        CHINS and termination proceedings, including the last six
        months leading up to the termination trial sessions.

Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 8 of 20
        16.) The record of non-compliance, criminal and substance abuse
        conduct, and lack of contact compiled by the mother during the
        CHINS and termination proceedings makes clear that any delays
        in diagnosis of her mental health conditions, as well as making
        progress in any other reunification service, lies at her own feet.
        Though the Department is required to provide services under
        most circumstances to attempt to remedy a child’s CHINS
        condition and reunify children with their parents, it legally and
        appropriately remains the parent’s obligation to take whatever
        necessary steps to successfully resolve the conditions leading to
        continued removal. Mother’s extensive delays and failures to
        participate, while using drugs, leaving the jurisdiction, and
        refusing to communicate with the Department, do not meet that
        definition and are not chargeable to the Department, or a good
        reason to delay permanency for the children at the center of these
        matters.


        17.) The child’s mother has failed to advance in her parenting
        skills to sufficiently remedy the child’s CHINS condition and
        reunify with the child. She has not demonstrated the use of
        parenting skills taught in her home-based or individual therapies
        or during visitation sessions. She has missed multiple visitation
        sessions without excuse, including multiple sessions where she
        failed to appear without a call or attempt at explanation or re-
        scheduling, including a session as late as March of 2016, during
        which the mother chose to attend another person’s birthday party
        instead of going to visit with her children. Notable also for its
        unfortunate but predictable impact on the child in these
        proceedings, the mother failed to acknowledge the child’s
        birthday, which also happens to fall on Christmas Day, in 2015,
        the child’s most recent birthday. Additionally notable is the
        mother’s failure to mention this oversight of basic parenting to
        witnesses who she called to testify on her behalf, including the
        same witness who is currently providing for mother’s housing,
        who referred to her as a “good mother,” but who was oblivious
        to mother’s failure in this regard prior to cross examination.

Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 9 of 20
        ****


        19.) DCS has identified the alternative permanency plan for the
        children as adoption by their current foster family. The Court
        finds this plan as acceptable, appropriate, and conducive to
        positive futures for both children.


        20.) During the pendency of the CHINS and termination
        proceedings, the elder child has been in individual therapy with
        his own therapist to attempt to work through the issues thrust
        upon him by the conduct of his parents and their inability or lack
        of follow-through in services to reunify with him. The child now
        manifests conduct making clear that he does not wish to return to
        the unstable life his parents did and will continue to subject him
        to. This includes hostility and physical resistance towards and
        against the mother during visitations, anxiety prior to visitation
        sessions, and acting out following visitation sessions, including at
        school. When the child is not demonstrating anger or hostility, he
        manifests indifference to the mother. There is a lack of a bond
        between the child and the mother. There is no bond between the
        children and their father.


        21.) The younger child of the sibling set does not demonstrate the
        same animosity towards the mother as the elder child does, due
        to the differences in age and context for the younger child. She
        was less than 18 months old when both children were removed
        from the parents’ care, and has now spent the last 29 months in
        someone else’s home, the vast majority of that with the current
        pre-adoptive foster parents. The child simply and fortunately
        does not have the same memory of the instability and chaos as
        the elder child, and clearly associates her normal and positive
        existence as a family member of the foster family. Both children
        have strong and loving familial bonds with the foster parents.




Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 10 of 20
        22.) The child’s CASA and the DCS family case manager both
        testified that it would be in the children’s best interests to have
        the parent-child relationship of both children with both parents
        terminated and for them both to be adopted. The Court now
        adopts those opinions as its own as a finding of fact for purposes
        of these proceedings.


        23.) It is also in the best interests of both children not to be
        separated from each other. Neither child has been returned to the
        care of either parent since the original removal in November of
        2013. As the elder child increasingly makes clear by his conduct
        and during his maturation, he wants no part of a return to either
        biological parents’ home. His greater experience with the parents’
        failures in raising both children is compelling evidence of what is
        in the children’s best interests, specifically, being made available
        for adoption.


        24.) The above recitation of evidence also demonstrates that
        there is a reasonable probability that the conditions that led to the
        detention or continued removal of the children will not be
        remedied, or that continuation of the parent-child relationship is
        a threat to the well-being of both children. Each paragraph,
        individually and in aggregate, makes that showing and is now so
        found.


        25.) In summary, the children have been provided a lengthy
        period of unsafe and unstable existence at the hands of the two
        parents. Efforts were made and services offered during
        approximately 29 months since removal which have failed to
        resolve these issues on the part of the parents. During this
        expanse of time of nearly two and a half years, the children have
        respectively grown from a four year old to a seven year old, and
        from a 1½ year old to an almost four year old. They have now
        been provided serious and substantive parenting by a foster
        family that has devoted its own time, lives, and resources to
        them, representing a welcome and needed change to what had
Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 11 of 20
              taken place before. The children have overcome obstacles and
              issues while in this new kind of care and stability and now clearly
              associate themselves as members of the foster family. Disrupting
              their newly found stability, love, and nurturing in favor of further
              and extensive time waiting on either parent to gain stability, first
              for themselves, and then however much later, for the children,
              would be its own form of child abuse, and an unnecessary
              gamble and experiment on the backs of these two children. The
              elements of the termination petition have been met and the
              parent-child relationship should now be terminated.


      Appellant’s App. Vol. II, pp. 50-67.


[5]   Children have been in the same pre-adoptive home since April 2, 2014. Based

      upon the testimony of the CASA for I.K. and L.K., the Children are thriving in

      their current home. “They identify their foster home as their home.” Tr. p. 64.

      “[T]hey are very affectionate with their foster parents . . . [and] foster sisters.”

      Id. “[T]hey are very comfortable in their home environment.” Id.



                            Discussion and Decision
[6]   This court has long had a highly deferential standard of review in cases

      concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836

      (Ind. Ct. App. 2001). When reviewing a termination of parental rights case, we

      will consider only the evidence and reasonable inferences that are most

      favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

      2004), trans. denied. Thus, we will not reweigh the evidence or judge the

      credibility of the witnesses. Id. We will only set aside the court judgment


      Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 12 of 20
      terminating a parent-child relationship if it is clearly erroneous. In re B.J., 879
N.E.2d 7, 14 (Ind. Ct. App. 2008).


[7]   The traditional right of a parent to establish a home and raise her children is

      protected by the Fourteenth Amendment to the United States Constitution.

      Bester v. Lake Cnty. Office of Family and Children, 839 N.E.2d 143, 145 (Ind. 2005).

      Furthermore, we acknowledge that the parent-child relationship is “one of the

      most valued relationships of our culture.” Id. However, parental rights are not

      absolute and the law allows for the termination of such rights when a parent is

      unable or unwilling to meet her responsibilities as a parent. In re T.F., 743
N.E.2d 766, 773 (Ind. Ct. App. 2001), trans denied. The purpose of terminating

      parental rights is to protect the child, not to punish the parent. Id. The juvenile

      court may terminate the parental rights if the child’s emotional and physical

      development is threatened. Id. The juvenile court need not wait until the child

      has suffered from irreversible harm. Id.


[8]   Before an involuntary termination of parental rights may occur, DCS is

      required to prove by clear and convincing evidence that:


              (A) one (1) of the following exists:

                       (i) the child has been removed from the parent for at least
                       six (6) months under a dispositional decree;

                       (ii) a court has entered a finding under IC 31-34-21-5.6 that
                       reasonable efforts for family preservation or reunification
                       are not required, including a description of the court’s
                       finding, the date of the finding, and the manner in which
                       the finding was made; or


      Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 13 of 20
                       (iii) the child has been removed from the parent and has
                       been under the supervision of a county office of family and
                       children or probation department for at least fifteen (15)
                       months of the most recent twenty-two (22) months,
                       beginning with the date the child is removed from the
                       home as a result of the child being alleged to be a child in
                       need of services or a delinquent child;

              (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.

                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

              (C) termination is in the best interests of the child; and

              (D) there is a satisfactory plan for the care and treatment of the
              child.

      Ind. Code § 31-35-2-4(b)(2). DCS’s burden of proof for establishing these

      allegations in a termination case is one of “clear and convincing evidence.” In

      re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009).


[9]   Here, Mother only challenges three of the juvenile court’s findings of fact.

      Where the juvenile court’s unchallenged findings clearly and convincingly

      support its ultimate decision to terminate parental rights, we find no error. T.B.

      v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012), trans.

      denied. As for the challenged findings, Mother is essentially asking us to



      Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 14 of 20
       reweigh the evidence as it pertains to Findings 3, 16, and 17, which we will not

       do. In re N.G., 51 N.E.3d 1167, 1170 (Ind. 2016).


[10]   Finding 3 discusses the domestic violence incident that occurred with the

       Parents and the “lengthy and uninterrupted instability” that the Children had

       dealt with. Appellant’s App. Vol. II, p. 51. Mother argues that this finding

       contradicts Finding 8 which states that Mother has been an infrequent caregiver

       for the Children both before and during the CHINS proceedings. The record

       supports each of these findings. The Children were removed initially due to

       instability and violence and they have not been returned to Mother’s care due to

       continued instability on Mother’s part.


[11]   Finding 16 addresses Mother’s non-compliance throughout the course of the

       CHINS and termination proceedings. Mother does not specifically challenge

       the substance of Finding 16, she merely argues that the juvenile court should

       have given more weight to the fact that some of her drug screens were negative.

       The juvenile court is free to judge and weigh the evidence as it sees fit. Bergman

       v. Knox Cnty. OFC, 750 N.E.2d 809, 811-12 (Ind. Ct. App. 2001). The record

       supports the juvenile court’s Finding 16; therefore, we find no error.


[12]   Finding 17 discusses Mother’s failure to advance her parenting skills sufficiently

       to reunite with the Children. Mother argues that DCS failed to present any

       testimony that the Children were harmed during her unsupervised visits with

       them. While Mother did progress to the point where she was allowed to have

       unsupervised visits with the Children, the record indicates that Mother’s


       Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 15 of 20
       parenting skills were still lacking in many areas. The record shows that

       Mother’s visits eventually regressed back to pop-ins and then therapeutically

       supervised visits. At the time of the termination hearing, there was also

       evidence from the Children’s therapist that the visits were becoming detrimental

       to the Children. There was also testimony from the therapist that she was

       recommending termination due to a lack of bond between the Children and

       Mother. Consequently, we conclude that Finding 17 was supported also by

       evidence in the record.


[13]   Mother also argues that DCS did not prove by clear and convincing evidence

       that the conditions that resulted in the Children being removed could not be

       remedied, the continuation of the parent-child relationship posed a threat to the

       Children’s well-being, and termination of Mother’s parental rights was in the

       Children’s best interests.



        I. Conditions Resulting in Removal Not Likely to
                           Be Remedied
[14]   “We begin by noting that a trial court need not wait until a child is irreversibly

       influenced by a deficient lifestyle such that [his or her] physical, mental, and

       social growth is permanently impaired before terminating the parent-child

       relationship.” J.K.C. v. Fountain Cnty. Dep’t of Pub. Welfare, 470 N.E.2d 88, 93

       (Ind. Ct. App. 1984). “When the evidence shows that the emotional and

       physical development of a child in need of services is threatened, termination of



       Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 16 of 20
       the parent-child relationship is appropriate.” In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 2002).


[15]   Here, the juvenile court made numerous thoughtful findings regarding Mother’s

       instability, lack of consistent housing and employment, lack of contact,

       substance abuse, and criminal history notwithstanding the multitude of services

       that were designated to address her issues throughout the underlying CHINS

       and instant termination proceedings. Specifically, the record reveals that

       Mother’s home-based case management was unsuccessfully closed due to her

       failure to attend, she was unemployed several times throughout the case and

       had been unemployed since December 2015, she lived in at least ten different

       residences during the underlying CHINS case, and failed to inform the DCS

       manager where she was residing. Despite the extensive services provided to

       Mother, the juvenile court determined, at the time of the termination hearing,

       that Mother was incapable of providing the Children with a safe and stable

       home environment. Based upon the ample evidence regarding Mother’s non-

       compliance with the court-ordered services and her inability to maintain stable

       employment and housing, we conclude that Mother has not sustained her

       burden to show that the juvenile court’s determination in this regard was clearly

       erroneous.



       II. Continuation of the Parent Child Relationship
            Posed a Threat to the Children’s Well-being


       Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 17 of 20
[16]   Next we address Mother’s claim that DCS failed to show by clear and

       convincing evidence that the continuation of the parent-child relationship

       would be detrimental to the Children. Under Indiana Code section 31-35-2-

       4(b)(2)(B), DCS need only prove that “[t]here is a reasonable probability that

       the conditions that resulted in the child[ren’s] removal or the reasons for the

       placement outside the home of the parents will not be remedied,” that “[t]here

       is a reasonable probability that the continuation of the parent-child relationship

       poses a threat to the well-being of the child,” or that the children have been

       adjudicated as CHINS on two separate occasions. As discussed above, DCS

       presented ample evidence for the juvenile court to conclude that there was a

       reasonable probability that the conditions that resulted in the Children’s

       removal would not be remedied. Because Indiana Code section 31-35-2-

       4(b)(2(B) is written in the disjunctive and in light of our conclusion relating to

       the probability that the conditions leading to removal would not be remedied,

       we need not consider Mother’s claim as to whether the evidence is sufficient to

       prove that the parent-child relationship posed a threat to the Children’s well-

       being.



                       III. The Children’s Best Interests
[17]   Finally, we address Mother’s claim that DCS failed to prove that termination of

       her parental rights was in the Children’s best interests. When reviewing such

       claims, we are mindful of the fact that the juvenile court is required to look

       beyond the factors identified by DCS and consider the totality of the


       Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 18 of 20
       circumstances. McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003). In doing so, this court must subordinate the

       interest of the parent to those of the children involved. Id.


[18]   In addressing whether continuation of the parent-child relationship is in the

       children’s best interests, we note that both the FCM and the CASA testified that

       termination was in the Children’s best interests. Such testimony is sufficient to

       support the juvenile court’s conclusion in this regard. See In re A.B., 887 N.E.2d
158, 170 (Ind. Ct. App. 2008). However, additional evidence further supports

       the juvenile court’s conclusion. Mother has been unable to maintain stable

       housing and employment. The record shows that Mother has lived in

       approximately “ten plus” residences during the underlying CHINS case. Tr. p.

       77. “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that continuation of the parent-child relationship is contrary to the

       child’s interests.” In re Adoption of D.V.H., 604 N.E.2d 634, 638 (Ind. Ct. App.

       1992).


[19]   The testimony from service providers established that the Children do not have

       a strong bond with Mother and their visits with her are not beneficial for them.

       The testimony also established that visits with Mother are actually detrimental

       for I.K. because “he is becoming increasingly frustrated about the future . . .

       and has made comments such as ‘my mom doesn’t have a home’ . . . and does

       not seem to look forward to the visits.” Tr. p. 26. Moreover, according to the



       Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 19 of 20
       record, I.K. reported to his school that “his increasing behavior” issues are

       “because he’s angry with his mom.” Tr. p. 26.


[20]   In sum, Mother’s history of instability, as well as her lack of consistent

       participation in the provided services, together support the juvenile court’s

       decision to terminate her parental rights. We decline her invitation to reweigh

       and reassess the evidence related to the challenged findings. Moreover, the

       unchallenged findings, alone, are sufficient to support the juvenile court’s

       decision. We therefore conclude that the juvenile court did not clearly err in

       terminating Mother’s parental relationship with I.K. and L.K.


[21]   We affirm the judgment of the juvenile court.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1607-JT-1628 | March 14, 2017   Page 20 of 20